EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Maydao Corporation, (the “Company”) on 10-Q for the quarter ended June 30, 2010 as filed with the Securities and Exchange Commission (the “Report”), I, Paul Roszel President, and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 2 , 2010 /s/Paul Roszel Paul Roszel President, Chief Executive Officer
